DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 2/24/2021.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-5 are pending.
Claim 1 is currently amended.

Claim Objections
Claim 1 is objected to due to the following minor informality: the limitation in lines 13-16 (“a first plasma generating part”) reads strangely due to the “provided in the modification region” phrase in line 15. The Examiner suggests amending the entire limitation to read: 
“a first plasma generating part provided in the modification region, wherein the first plasma generating part does not include wherein the first plasma generating part is further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Karakawa (US Pub. 2014/0242814) in view of Ozaki (US Pub. 2012/0052693), with evidentiary support from Santana et al, (2005, Low temperature–low hydrogen content silicon nitrides thin films deposited by PECVD using dichlorosilane and ammonia mixtures. Journal of Non-Crystalline Solids, Volume 351, Issues 10–11, 15 Pages 922-928).  

Regarding claim 1, Karakawa teaches a film forming apparatus (a film forming device) [Paragraph 9].  The apparatus comprises a raw material gas supply part (a unit assembly U) [Paragraph 60, U of Figure 7] facing the rotary table (mounting table configured so as to be rotatable around the axis X) [Paragraph 52, 14 of Figure 3] that has a first discharge port (injection unit) [Paragraph 55, 16a of Figure 7], a first exhaust port that surrounds the first discharge port (an exhaust port  18a is provided around the injection unit 16a) [Paragraph 57, 18a of Figure 7] and a second discharge port that surrounds the exhaust port (an injection nozzle 20a of a second gas supplying unit 20 is provided around the exhaust port 18a) [Paragraph 58, 20a of Fig. 7].
Karakawa also teaches a reaction region spaced apart from the raw material gas supply part in the circumferential direction of the rotary table (The processing chamber includes one or more second regions R2, which can be seen to be spaced in a 
 Karakawa further teaches modification region spaced apart from the reaction region (The processing chamber includes one or more second regions R2) [Paragraph 53] spaced apart from the reaction region in the circumferential direction of the rotary table.  
Examiners interpretation of the instant claimed “reaction region” and “modification region” is shown below.   The modification region of below annotated figure 5 of Karakawa can be seen to be separated in a circumferential direction from the reaction region in that the two regions overlap.  The broadest reasonable interpretation of “spaced apart … in the circumferential direction” is that the two regions do not overlap in the circumferential direction, as one of ordinary skill in the art would understand that “spaced” can be reasonably interpreted to mean an arbitrarily small separation region, or to mean that the regions simply exist in different circumferential regions.  
Karakawa further teaches a first plasma generating part ([0075] and Fig. 3, microwave generator #48) not including a gas discharge port through which a gas is supplied to a lower surface side of the first plasma generating part (see Fig. 3, microwave generator #48 does not include a gas discharging port) in the modification region ([0075]: microwave generator #48 connected to waveguide #42, and 42 are in the reaction region in below annotated figure 5), and 
a second plasma generating part ([0075] and Fig. 3, microwave generator #48) provided in the reaction region ([0075]: microwave generator #48 connected to modification region, shown in below annotated figure 5).  Karakawa teaches a reaction gas supply part (gas source 51g of ammonia) that is connected to a gas supply path 50a connected with an upper portion of the processing container [Paragraph 76].  The apparatus is all completely physically interconnected, and so the reaction gas supply part must be connected to the second plasma generation part.  The apparatus of Karakawa also has a second exhaust port (an exhaust port 22h) [22h of figure 5, Paragraph 77].

    PNG
    media_image1.png
    921
    1263
    media_image1.png
    Greyscale


Examiner notes that the exhaust port (22h of Fig. 5) is not part of the first generating part of Karakawa.  The first generating part corresponds to one of the microwave generators #48, connected to the waveguides #42 (see Figs. 3-4).  The first plasma generating part of Karakawa does not include the exhaust port 22h.  The 

    PNG
    media_image2.png
    489
    575
    media_image2.png
    Greyscale

The device of Karakawa also has a controller (60 of fig. 3) which controls the components of the film forming device [Paragraph 78].

Karakawa does not teach the limitation wherein the controller is configured to: in the reaction region, supply the ammonia gas to the substrate in the reaction region 
However, Ozaki (US 20120052693) teaches a controlling part (100 of Fig. 4) for controlling overall operation of the film deposition apparatus.  The controller also has logic that controls the processes described by Ozaki [Paragraph 70]. Ozaki further teaches a first reaction gas nozzle 31, the separation gas nozzle 42, and the second reaction gas nozzle 31 are arranged in this order in a clockwise direction [Paragraph 54].  Ozaki teaches that a process gas is supplied by a gas introduction nozzle 34 [Paragraph 66].  Ozaki also teaches that silicon-containing gas and ammonia (NH.sub.3) gas may be used as the first reaction gas and the second reaction gas, respectively, thereby forming a silicon nitride film. In this case, a mixed gas of Ar and ammonia or a mixed gas of Ar and nitrogen may be used as a process gas from which the plasma is generated [0102].   
In summary, Ozaki teaches that the controller executes the method of Ozaki, wherein a processing gas of Ammonia (NH3) is supplied with Argon and these processing gasses are used to generate a plasma. This step corresponds to the limitation “a controller configured to: in the reaction region, supply the ammonia gas to the substrate in the reaction region using the reaction gas supply part without discharging hydrogen gas to the vacuum vessel while exciting the ammonia gas 
The ammonia gas is excited by a plasma generating part [0102], and one of ordinary skill in the art would understand that the disassociation of NH3 by plasma excitation would produce some nonzero amount of hydrogen and nitrogen radicals.   This corresponds to instant claimed limitation wherein the controller is configured to generate an active species containing nitrogen and hydrogen gas.  Ozaki teaches that by this step, a nitride film is formed [0102], which corresponds to the limitation “so as to form the nitride film on the substrate using the generated active species containing nitrogen.”  The hydrogen gas generated by the disassociation also modifies the film using the hydrogen gas generated.  This modification would happen regardless of the region (modification region or the reaction region), and in this case regions of Karakawa can be defined such that overall space where the film forming reaction is occurring includes both the instant claimed “modification region” and the “reaction region,” such that hydrogen gas would diffuse between the regions.  This modification is shown in below annotated Fig. 5 of Karakawa.  At some point after the ignition of the plasma, there would be some arbitrarily small but nonzero amount of hydrogen generated that would diffuse between the regions, which satisfies the instant limitation “wherein a flow rate of the hydrogen gas supplied to the modification region is greater than 0 and not more than 0.1 1/min.”   It is further noted that the volumetric flow rate of the hydrogen gas would depend on at least the temperature and pressure of the hydrogen gas, as would be understood by one of ordinary skill in the art.   
2 reactive species, and that all of the radicals formed participate in reactions with the film formed [Page 926, first paragraph].  The teachings of Santina also supports the interpretation of Ozaki where hydrogen gas generated in the reaction region is used to modify the nitride film of Ozaki is used to modify the nitride film, because Santina teaches that all of the gas phase species participate in reactions with the film formed.  
Karakawa and Ozaki are analogous art in the field of rotary plasma plasma processing apparatues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Karakawa to carry out the method of Ozaki in the using the first plasma part and the reaction gas supply part.  One would be motivated to make this combination because Ozaki teaches that their method allows the properties of the thin film to be uniform along the thickness direction, contributing to the fabrication of high-performance semiconductor devices [Paragraph 49].  

It is noted the language “for forming a nitride film of a raw material component on a substrate inside a vacuum vessel by revolving a rotary table on which the substrate is disposed and supplying a raw material gas containing the raw material component and an ammonia gas used as a reaction gas to regions separated from each other in a circumferential direction of the rotary table,” “that discharges the raw material gas,” and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114, II.). Karakawa teaches the process container 12 has an exhaust path connected to an exhausting device such as a vacuum pump, i.e. a vacuum chamber. Karakawa also teaches a rotary table and two regions separated in a circumferential direction of the rotary table, as discussed above.

It is noted that "configured to activate a gas existing in modification region" and “configured to activate a gas existing in the reaction region” is a recitation of functional language, where Karakawa is capable of the claimed function. Karakawa teaches a first plasma generating part and a second plasma generating part (one or more antennas 22a which may include a dielectric plate 40 and waveguide 42) [22a of Figure 4, Paragraph 68].  Karakawa teaches that the microwave is supplied to the processing region by antenna 22a, and a plasma of the processing gas is generated because of his [Paragraph 77].  The first plasma generating part is in the modification region, and the second plasma generating part is in the reaction region, as shown in above annotated figs. 4 and 5.  

Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior 
It is noted that "configured to supply the ammonia gas to the reaction region" is a recitation of functional language, where Karakawa is capable of the claimed function. The reaction gas supply part taught by Karakawa supplies a gas to the interior of the chamber 12 [Paragraph 76].  The reaction gas supply part supplies ammonia gas [Paragraph 76] in order to carry out a nitriding process in the second regions R2 of Fig. 4 [Paragraph 67].   . 

It is noted that "configured to evacuate an interior of the vacuum vessel" is a recitation of functional language, where Karakawa is capable of the claimed function. The exhaust port [22h of Figure 5, Paragraph 77] is capable of exhausting the interior of the chamber [12] as it is connected to an exhausting device [52 of Figure 10, Paragraph 77].

Regarding claim 2, Karakawa teaches a second exhaust port (exhaust port 22h) [Paragraph 77] is located at a position (formed at the bottom side of the external edge of the mounting table).  
It is noted that "where an atmosphere of the modification region and an atmosphere of the reaction region are simultaneously exhausted" is a recitation of functional language, where Karakawa is capable of the claimed function. The exhaust port of Karakawa is in the lower part of the processing container [12 of Figure 4, 
It is noted the language “and the hydrogen gas supplied to the modification region is generated by exciting the ammonia gas supplied to the reaction region by the second plasma generating part” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114, II.).

Regarding claim 3, Karakawa teaches the second exhaust port (exhaust port 22h formed at the bottom side of the external edge of the mounting table) [Paragraph 77, 22h of Figure 5] is located at a position facing the reaction region (exhaust port 22h can be seen to be substantially facing the reaction region, shown in above annotated figure 5 of Karakawa) and outside the rotary table in a plan view (an exhaust port 22h is formed at the bottom side of the external edge of the mounting table 14 of Figure 4) [Paragraph 77, port 22h between 14 of Figure 4 and 12 of Figure 5].  

Regarding claim 4, modified Karakawa teaches the limitations of claim 1.  
The device of Karakawa also has a controller (60 of fig. 3) which controls the components of the film forming device.  The controller further controls the flow rate controllers of the processing gas [Paragraph 78].  Karakawa teaches that during step 3 gas were set to 600, 400, 200, 100, and 50 sccm [Paragraph 106]. 
The Examiner notes that 1.0 “standard cubic centimeter per minute” or “sccm” = 0.0010 liters per minute or “L/min”. Thus Karakawa teaches flow rates equal to 0.6-0.05 L/min, which is within the claimed range.  
Per MPEP 2144.05 I, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Regarding claim 5, Karakawa teaches the limitation wherein the modification region includes a first modification and a second modification region spaced apart from each other in the circumferential direction of the rotary table (seen in below annotated figure 5 of Karakawa), and the first generating part is positioned in a corresponding .  

    PNG
    media_image3.png
    645
    885
    media_image3.png
    Greyscale


Response to Arguments
Applicant argues that the prior art of record, notably Karakawa, does not teach the limitation of amended claim 1: “a first plasma generating part not including a gas discharge port through which a gas is supplied to a lower surface side of the first plasma generating part in the modification region, provided in the modification region”. Respectfully, the Examiner disagrees.

The Examiner notes the current rejections specify that the microwave generator (Karakawa – [0075] and Fig. 3, #48), as taught by Karakawa, as a “plasma generating part”. For clarity, the Examiner interprets the word “included” in accordance with the Merriam-Webster dictionary, which defines “include” as: “comprise or contain as part of a whole”. As can be seen from Fig. 3 of Karakawa, no gas discharge ports are “included” the microwave generator #48, since the injection nozzle #50b is located entirely below each of the “plasma generating parts” and is not integral with any of them.
Instead, Karakawa teaches that the injection nozzle #50b (Fig. 3) is located below the waveguide #40W (Karakawa – [0076]) for the following purpose: “the injection nozzle 50b is formed…so as to inject the processing gas which is supplied to the gas supply path #50a below the dielectric window 40w.” As such, Karakawa does teach the newly added limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718